Citation Nr: 0837914	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  98-08 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to August 
1970 with prior active service of over three years.  He died 
in February 1998, and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In an October 2003 decision, the Board denied the appellant's 
claim of service connection for the cause of the veteran's 
death.  She appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a May 2006 Order, 
the Court set aside the Board's decision and remanded the 
matter to the Board for readjudication for reasons set forth 
in the Order.

In December 2006 and November 2007, the Board remanded the 
case to the RO to ensure due process and in compliance with 
the Court's Order.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1. The veteran died in February 1998 and the death 
certificate lists the cause of death as follows:  the 
immediate cause of death was brain tumor, probable glioma; 
other significant conditions contributing to death but not 
resulting in the underlying cause were listed as sacral 
chordoma and a history of Agent Orange exposure.



2. There is no competent evidence to show that the veteran's 
fatal condition of brain tumor, probable glioma, with 
contributory sacral chordoma was due to any disability that 
was incurred in service, manifested during the first 
post-service year, or was otherwise related to service to 
include exposure to Agent Orange.  

3. Following the veteran's death, service connection was 
granted for post-traumatic stress disorder as an accrued 
benefit, and a 30 percent rating was assigned, effective from 
September 1997; the service-connected disability is not shown 
to have caused or contributed materially to the cause of the 
veteran's death.  


CONCLUSION OF LAW

The fatal condition of brain tumor, probable glioma, with 
contributory sacral chordoma were not due to disease or 
injury that was incurred in or aggravated by service; a brain 
tumor, probable glioma, with contributory sacral chordoma as 
a chronic disease may not be presumed to have been incurred 
in service; and brain tumor, probable glioma, with 
contributory sacral chordoma are not diseases subject to the 
presumption of service connection due to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 
5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, notice under 38 U.S.C.A. § 5103(a) must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death, (2) 
an explanation of the evidence and information required to 
substantiate the claim based on a previously service- 
connected condition, and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected. Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in November 2001 and in February 2008.  The appellant 
was notified of the type of evidence that was required to 
substantiate the claim for the cause of the veteran's death. 

The appellant was notified of the condition for which the 
veteran was service connected at the time of his death, 
namely, post-traumatic stress disorder, of the evidence and 
information required to substantiate the claim based on a 
previously service-connected disability, and of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected, namely, a brain tumor 
and chordoma of the sacral area as shown on the death 
certificate.

The appellant was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records, or 
authorize VA to obtain private medical records on her behalf.  
The notice included the general provision for the effective 
date of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim, except for the 
degree of disability assignable); and of Hupp v. Nicholson, 
21 Vet. App. 342 (2007). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in August 2008.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).



To the extent that the VCAA notice did not include the degree 
of disability assignable, as the claim is denied, no 
disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
appellant with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records.  The appellant has furnished a copy of the 
veteran's death certificate, statements from his private 
physician, and various physician and hospital records.  The 
RO has obtained private records identified by the appellant 
to include those from E.A., D.O., and J.K., M.D.  She has not 
identified any additionally available evidence to include VA 
records for consideration in her appeal.  

VA has conducted medical inquiry in the form of obtaining a 
VA opinion in February 1998, on the question of whether the 
condition listed on the death certificate may be construed as 
a soft-tissue sarcoma, in order to determine whether the 
cause of death may be a presumptive condition under VA 
regulations.  VA has not conducted medical inquiry in the 
form of obtaining a VA opinion on the broader question of 
whether the cause of death was related directly to service.  
However, further development in this respect is not required 
because there is no record of the fatal condition or 
complaints relative thereto, during service.  Further, there 
is no competent evidence of persistent or recurrent symptoms 
relative to the fatal condition from the time of service 
until many years later.  As the evidence does not indicate 
that the fatal condition may be associated with service, a 
medical examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4). 

As there are no additional records to obtain, the Board 
concludes that no further assistance to the appellant in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for malignant tumors of 
the brain and spinal cord, if the disability is manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  

A death will be considered to result from a service-connected 
disability when the evidence establishes that such 
disability, which is causally related to service, was either 
the principal or a contributory cause of the veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

For a service-connected disability to constitute a principal 
cause of death, it must be shown to be the primary cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312 (c).

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in some circumstances as early as February 1961, 
otherwise beginning in August 1964 and ending in May 1975, 
shall be presumed to have been exposed during such service to 
herbicide agents, including a herbicide commonly referred to 
as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. 
Reg. 41442- 41449 and 57586-57589 (1996); 67 Fed. Reg. 42600-
42608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 
32395-32407 (2007).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Factual Background

The service personnel records show that the veteran had 
confirmed active military service from October 1965 to August 
1970 with prior unconfirmed service from June 1962 to October 
1965.  The veteran served in Vietnam in 1968 and 1969, and he 
was the recipient of various awards to include the Vietnam 
Campaign Medal and Vietnam Service Medal.  In October 1997, 
in a buddy statement, it was stated that the veteran served 
in Vietnam on the USS Hermitage in 1967 and that the veteran 
served in several other deployments to Vietnam.  

The service treatment records show that in June 1962 on a 
report of medical examination the head, spine, and 
neurological system were normal.  Service treatment records 
are negative for any complaint, finding, history, treatment, 
or a diagnosis of a brain or spinal tumor or other 
abnormality.  On reports of medical examinations, dated in 
June 1962, in October 1965, in February 1966, and in August 
1970, showed normal evaluations of the head and spine as well 
as normal neurological evaluations. 

After service, records from Oregon Health Sciences University 
show that in October 1997 a CT scan and a MRI revealed a 
lesion in the sacrum, which was diagnosed as a chordoma by 
biopsy.  In December 1997, a biopsy of a brain tumor revealed 
an atypical gliosis, questionable glioma.  

Records of Pioneer Memorial Hospital and Nursing Home, dated 
in February 1998, show that the veteran was terminally ill 
upon admission with a catastrophic intracranial bleed, which 
caused a coma and seizure activity secondary to the 
catastrophic intracranial event. History included a sacral 
chordoma.  According to Dr. A., a CT scan showed intracranial 
pathology, a brain tumor, metastatic from the sacral 
chordoma.

In consultation note by K.W., M.D., the attending physician 
at Pioneer Memorial, the assessment was a significant 
intracerebral event with associated epileptic seizures, a 
known brain tumor from an undiagnosed lesion, and a large 
chordoma of the sacral region.

The veteran's death certificate shows that he died at Pioneer 
Memorial Hospital in February 1998 and that the causes were 
listed as follows:  the immediate cause of death was brain 
tumor, probable glioma; other significant conditions 
contributing to death but not resulting in the underlying 
cause were listed as chordoma of the sacral area and a 
history of Agent Orange exposure.  An autopsy was not 
performed.  

Private and VA medical opinions were obtained on the question 
of whether the cause of the veteran's death was related to 
service to include his exposure to Agent Orange.  

In February 1998, the RO obtained an opinion from a VA 
physician, who stated that a brain tumor, probable glioma, as 
denoted on the death certificate, referred to a glioblastoma, 
astrocytoma, or oligodindroglioma, that is, a kind of brain 
tumor, which is specifically excluded from a presumption of 
service connection for Agent Orange.  The physician explained 
that a malignant ganglioneuroma, a soft-tissue sarcoma, 
listed as a disease associated with Agent Orange exposure, is 
a rare tumor of infancy and childhood, which is rarely found 
in individuals of service age and even more rarely found in 
individuals that are age 53, which was the veteran's age at 
his death.  The physician further explained that it was not 
at all probable that there was any association between the 
veteran's death of a probable glioblastoma and the rare 
occurrence of a ganglioneuroma of childhood."

In letters, dated in October 1999 and April 2003, K.W., MD, 
stated that the veteran died due to a brain tumor and that 
the veteran had served in Vietnam in the 1960s.  Dr. W. also 
stated that the veteran was exposed to Agent Orange during 
his service, and that Agent Orange was shown to be 
carcinogenic.  

In the letter of October 1999, Dr. W. expressed the opinion 
that the veteran's cancer was more than likely predisposed by 
his long and continuous exposure to Agent Orange while on 
duty in Vietnam.  In the letter of April 2003, Dr. W. stated, 
in reference to the carcinogenic properties of Agent Orange, 
that the veteran's brain cancer was just as likely as not to 
have caused his death.

In several buddy statements, dated in 1999, it was indicated 
that the veteran was part of Navy Seal team that worked in 
and around the rivers and canals of Vietnam where Agent 
Orange was used to defoliate the river banks and that Agent 
Orange would drip from trees onto members of the team. 

Prior to his death, the veteran had filed a claim of service 
connection for post-traumatic stress disorder.  Following his 
death, in a rating decision in July 1998, the RO granted 
service connection for post-traumatic stress disorder, on an 
accrued basis, and assigned a 30 percent rating, effective 
from September 1997.  The appellant was notified of the award 
of accrued benefits by letter in August 1998.  

Analysis

The appellant asserts that the veteran's fatal cancers were 
related to his exposure to Agent Orange, which lowered his 
immune system.  
 
The service treatment records are entirely negative for 
evidence of a neurological or spinal abnormality, which may 
have been symptomatic of a brain tumor or sacral chordoma.  
The earliest evidence of a brain tumor and of sacral chordoma 
was in 1997, more than 27 years after service, well beyond 
the one-year presumptive period after service for 
manifestation of a cancer as a chronic disease.  



And there is no evidence that the fatal cancers were related 
to an injury or disease that was incurred in or aggravated 
during service.  Further, the death certificate indicates 
that the veteran's death was a consequence of a physical 
condition and not a mental condition, such as his service-
connected post-traumatic stress disorder. 

Moreover, while the veteran had service in Vietnam and his 
exposure to Agent Orange is presumed, there is no evidence to 
show that he had a presumptive disease associated with 
exposure to Agent Orange.  The conditions noted on his death 
certificate are not among the list of presumptive diseases to 
include soft tissue sarcoma provided by 38 U.S.C.A. § 
1116(a)(2) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The VA 
physician in February 1998 clarified that the veteran's fatal 
brain tumor was not the kind of tumor listed as a disease 
associated with Agent Orange.  While the death certificate 
lists a history of Agent Orange exposure as a contributing 
condition to the veteran's death, it is also of significance 
that the death certificate indicated that the Agent Orange 
exposure was not the cause of the veteran's brain tumor.  As 
neither the brain tumor nor sacral chordoma is among the 
listed diseases associated with exposure to herbicides, 
service connection on a presumptive basis due to exposure to 
herbicides in Vietnam is not established under 38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The appellant submitted favorable evidence in the form of an 
opinion of Dr. W. to the effect that the veteran's brain 
tumor was due to his in-service Agent Orange exposure.  Dr. 
W., however, provided no rationale for his opinion, other 
than stating in general that Agent Orange has been shown to 
be carcinogenic in animals and humans, and he did not cite to 
any medical or scientific studies for his opinion that the 
fatal cancers were actually caused by exposure to Agent 
Orange. 

Although the appellant may prove direct service connection 
for a disease claimed as due to exposure to Agent Orange 
without the benefit of a statutory presumption of service 
connection, this requires overcoming the difficult burden of 
proving actual causation.  Combee, 34 F.3d at 1042. 

As the statutory scheme under 38 U.S.C.A. § 1116 requires the 
Secretary of VA to issue a presumption of service connection 
when sound medical and scientific evidence shows a positive 
association between a disease and exposure to certain 
herbicides, the appellant would have to produce medical or 
scientific evidence of greater weight than that relied upon 
by the NAS and the Secretary in finding no presumption of 
service connection due to exposure to certain herbicides is 
warranted for the fatal cancers, which are not on the list 
presumptive diseases related to exposure to Agent Orange.  
See 67 Fed. Reg. 42,600, 42605 (June 24, 2002) (explaining 
scientific basis for finding).  

As the opinion of Dr. W. falls short of proving actual direct 
causation under Combee, the opinion is of limited probative 
value, and accordingly the Board accords the statements less 
weight than the VA medical opinion and the NAS findings 
discussed below.  

In addition to the February 1998 VA medical opinion, which 
found it highly unlikely that the veteran's probable glioma 
was in any way related to any of the diseases associated with 
Agent Orange exposure, the National Academy of Sciences (NAS) 
has specifically found that brain tumors and bone cancers are 
not associated with Agent Orange exposure.  68 Fed. Reg. 
27630-27641 (2003) and 72 Fed. Reg. 32395-32407 (2007) 
(indicating that ongoing studies by the NAS have shown that 
there is no positive association between exposure to 
herbicides and bone and joint or brain tumors).  In 
considering the opinion of the VA physician and the findings 
of the NAS, which are supported by medical and scientific 
studies, the Board attaches greater probative value and 
evidentiary weight to this evidence.  And while the appellant 
was given the opportunity to procure additional evidence 
concerning the rationale underlying Dr. W.'s opinion, no 
further evidence has been submitted to support the claim.  

To the extent that the appellant attributes the veteran's 
cause of death to his period of service, specifically his 
exposure to Agent Orange, where as here the determination 
involves questions of medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

Although the appellant is competent to describe symptoms, a 
lay person is not competent, that is, not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
appellant's statements as competent evidence to substantiate 
the claim that the cause of the veteran's death was causally 
related to service or a result of his exposure to Agent 
Orange in service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

As the Board may consider only independent medical evidence 
to support its findings on questions of medical causation, 
not capable of lay observation, and as the preponderance of 
the evidence is against the claim that the veteran's death 
was causally related to his service, including exposure to 
Agent Orange exposure, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


